In an action to recover damages for personal injuries, the third-party plaintiffs appeal from an order of the Supreme Court, Kings County (Jones, J), dated September 6, 2005, which granted the third-party defendant’s motion for summary judgment dismissing the third-party complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the third-party defen*585dant’s motion for summary judgment dismissing the third-party complaint. Even assuming that the delivery truck owned by the third-party defendant was parked in violation of parking regulations, the third-party defendant demonstrated its entitlement to judgment as a matter of law by presenting evidence that the location of its vehicle was not a proximate cause of the accident (see Gerrity v Muthana, 7 NY3d 834 [2006]; Sheehan v City of New York, 40 NY2d 496, 503 [1976]; Condra v Reckson Operating Partnership, 6 AD3d 483 [2004]; Mendrykowski v New York Tel. Co., 2 AD3d 1410 [2003]; Whitehead v Reithoffer Shows, 304 AD2d 754 [2003]; Dormena v Wallace, 282 AD2d 425 [2001]). In opposition to the motion, the third-party plaintiffs failed to raise a triable issue of fact as to whether the location of the parked delivery truck was a proximate cause of the accident. Schmidt, J.E, Rivera, Santucci and Krausman, JJ., concur.